DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debord et al., International Publication No. WO/2017/013238 (hereinafter referred to as Debord – for citation purposes USPG-PUB No. 2019/0010418 is being used).  
Regarding claims 16-24 and 31-34, Debord discloses a lubricant composition comprising a Group III base oil (component (ii) of claim 16 and reads on claim 19) (see Table 1) to which is added 140 to 500 ppm of a boron-containing compound, such as, simple orthoborates (as recited in component (i) of claim 16 and reads on claims 17-18 and 32) (see Tables 1-2 and Para. [0086] and see claim 20 of Debord) wherein the properties of the inventive compositions are done in the course of at least one oil change interval without adding fresh lubricant, having travelled about 10,500 km (as recited in claims 16 and 31) (Para. [0025]-[0027] and see Examples and see claim 16 of Debord).  Debord further discloses the presence of additional additives including 0.5 to 
Debord does not explicitly disclose the prevention or reduction of preignition events as recited in claim 16. It is the position of the examiner, however, that as Debord explicitly discloses all the claimed components of claim 16 that the composition would inherently reduce preignition events as recited in claim 16.  
	
Regarding claims 25-30 and 35, see discussion above.  

Claim Rejections - 35 USC § 102
Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US Patent Application Publication No. 2015/0322367 (hereinafter referred to as Patel).    
Regarding claims 16-24 and 31-34, Patel discloses a lubricant composition comprising a mixture of Group III and IV base oils (component (ii) of claim 16 and reads on claim 19) (see Figure 1) to which is added 240 ppm of a boron-containing compound, such as, a borated succinimide (as recited in component (i) of claim 16 and reads on claims 17-18 and 32) (see Example/Figure 8) wherein the properties of the inventive compositions are done in the course of at least one oil change interval without adding fresh lubricant, having travelled about 15,000 miles (as recited in claims 16 and 31) (Para. [0203]).  Patel further discloses the presence of additional additives including 

Regarding claims 25-30 and 35, see discussion above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771